DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to claims filed on 06/17/2022.
No Claims have been amended. Claims 3, 11 and 18 have been canceled. Claims 1-2, 4-10, 12-17 and 19-20 remain pending in the application. 

Response to Amendment

The claims filed 06/17/2022 has been entered. No Claims have been amended. Claims 3, 11 and 18 have been canceled. Claims 1-2, 4-10, 12-17 and 19-20 remain pending in the application.
Applicant cancelation to the claims regarding the 35 USC § 112 (b) rejection on dependent claims 3, 11 and 18 overcome the rejection previously set forth in the Final Office Action mailed on 04/18/2022. The rejection is withdrawn based on the canceled claims.




Response to Arguments

	Regarding Applicant’s Pre-Appeal Brief pages 1-5 filed on 07/14/2022, Examiner finds Applicants arguments persuasive and Examiner has re-opened prosecution for further examination. 


Regarding Applicant’s Pre-Brief Appeal Conference arguments, on page 6-12 of the Pre-Brief Appeal Conference arguments filed on 06/17/2022, on the limitations of independent claim 1 : “and transcode the data section of the blockchain block into pixels of an image, wherein the hardware processor is further configured to store the blockchain block with the image via the blockchain.” , 
On the limitations of independent claim 9: “transcoding the data section of the blockchain block into pixels of an image; and storing the blockchain block with the image via the blockchain”
On the limitations of independent claim 17: “transcoding the data section of the blockchain block into pixels of an image; and storing the blockchain block with the image via the blockchain;”, argument is persuasive.
Therefore, the 35 U.S.C. 103 rejection over Bartolucci, et al. (U.S Pub. No. 20200403899) and Zheng et al. (U.S Pub. No. 20210042744) in further view of Soundararajan et al. (U.S Pub. No. 20200034945) has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Di Iorio et al. (U.S Pub. No. 20190354970), in conjunction with Bartolucci, et al. (U.S Pub. No. 20200403899) and Zheng et al. (U.S Pub. No. 20210042744). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 6-12, regarding allowance of the application. Examiner asserts that claims 1-2, 4-10, 12-17 and 19-20 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Bartolucci,-Zheng- Di Iorio - teaches the aforementioned limitations of independent claims 1, 9 and 17 rendering the claim limitations obvious before the effective date of the claimed invention.




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-11, 15-16, 17-18 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Bartolucci, et al. (U.S Pub. No. 20200403899, hereinafter referred to as "Bartolucci") and Zheng et al. (U.S Pub. No. 20210042744, hereinafter referred to as “Zheng") in further view of Di Iorio et al. (U.S Pub. No. 20190354970, hereinafter referred to as " Di Iorio ")

	Regarding Independent Claim 1 (Original), Bartolucci teaches an apparatus comprising: a network interface configured to receive a plurality of blockchain transactions that have been endorsed by blockchain peers of a blockchain; and (Par. (0012) "The node may include a processor, a network interface to provide network connectivity, and memory. The memory may include processor-executable instructions that, when executed by the processor, cause the processor to carry out the operations described above."; network interface), (Par. (0003) "A blockchain is a consensus-based, electronic ledger which is implemented as a computer-based decentralised, distributed system made up of blocks which in turn are made up of transactions. Each transaction is a data structure that encodes the transfer of control of a digital asset between participants in the blockchain system, and includes at least one input and at least one output. Each block contains a hash of the previous block so that blocks become chained together to create a permanent, unalterable record of all transactions"; plurality of blockchain transactions (transactions)). (Par. (0004) "Network nodes that receive a new transaction will quickly try to push that transaction out to other nodes in the network. Before transmitting a new transaction to other nodes, it is "validated", meaning it is checked against a set of criteria to ensure the transaction meets the basic requirements for a proper transaction according to the applicable blockchain protocol."; plurality of transactions that have been endorsed (validated transactions) by blockchain peers (nodes of blockchain)), (Par. (0007) "Each node in the network that receives a transaction validates the transaction and subsequently sends it to peer nodes."; receiving endorsed storage request (nodes receiving validated transactions endorsed (validated) by peers (nodes))
a hardware processor configured to select a group of the plurality of blockchain transactions to be stored together, ((Par. (0012) "The node may include a processor, a network interface to provide network connectivity, and memory. The memory may include processor-executable instructions that, when executed by the processor, cause the processor to carry out the operations described above."; processor configured to)), (Par. (0005) "to collect transactions and form them into blocks. The miner then attempts to complete a "proof of work" with respect to the node. Miners throughout the blockchain network compete to be the first to assemble a block of transactions and complete the associated proof of work for that block."; select (collect) endorsed (validated and proof of work) plurality of transactions (block of transactions of a group)). (Par. (0007) "a list of transactions to a peer node and receive a "GETDATA" response message selecting some subset of the transactions advertised in the "INV" message. The node then sends the requested transactions to the peer node"; selecting a group (subset of group of transactions)), (Par. (0060) "Each node is to validate and store the new transactions in their respective local set"; storing the plurality of blockchain transactions  (transactions) together (store transaction in their respective local set))
order the group of endorsed blockchain transactions with respect to each other based on timestamps, (Par. (0082) "An RDR table may include additional information, such as: time of arrival of the first instance of a transaction ("ToA timestamp"); times chosen for relaying a transaction ("ToR timestamp"); and/or counter of the number of instances of the same transaction received by the node."; ordering blockchain transactions based on timestamp)). (Par. (0056) "The node then creates outgoing connections to its "entry nodes", and sends to an arbitrarily (e.g. randomly) selected subset of these entry nodes different transactions with approximately the same timestamps."; ordering transactions based on timestamp))
within the group of ordered and endorsed storage requests (Par. (0082) "An RDR table may include additional information, such as: time of arrival of the first instance of a transaction ("ToA timestamp"); times chosen for relaying a transaction ("ToR timestamp"); and/or counter of the number of instances of the same transaction received by the node."; ordering storage request based on timestamp)). (Par. (0056) "The node then creates outgoing connections to its "entry nodes", and sends to an arbitrarily (e.g. randomly) selected subset of these entry nodes different transactions with approximately the same timestamps."; ordering transactions based on timestamp)) (Par. (0005) "to collect transactions and form them into blocks. The miner then attempts to complete a "proof of work" with respect to the node. Miners throughout the blockchain network compete to be the first to assemble a block of transactions and complete the associated proof of work for that block."; endorsed (validated and proof of work) storage request (block of transactions of a group)).
	However Bartolucci does not explicitly teach generate a blockchain block comprising a header section, a metadata section, and a data section including the group of blockchain transactions, and transcode the data section of the blockchain block into pixels of an image, wherein the hardware processor is further configured to store the image within a data section of a block of the blockchain.
	Wherein Zheng teaches generate a blockchain block comprising a header section, a metadata section, and a data section including the group of blockchain transactions (Par. (0061) “A chain generation institution at the management end writes the transaction data into account book data [..] and then generated block [..] synchronized to a chain generation node of an external public chain. After the block data passes the verification, the chain generation node writes the block”; generation of a blockchain block (generated block)))), (Par. (0046) “a transaction data set, as well as block header data generated by the chain [..] A transaction data set is a set of all individual transactions within a time segment. In each transaction data, except a token amount and a user identification corresponding to an output address are ciphertext, the remaining data are plaintext, wherein the user identification corresponding to the output address is optional in the transaction data”; block with block header and group of blockchain transaction (transaction data set with set of all transactions that is generated)), (Par. (0159) “the block header data of an external public chain includes a [..] a hash value, a block number, a timestamp, a consensus parameter, etc. of a block header of a previous public chain. The block header data of the public chain may be quickly verified on the public chain, and the block header data of the private chain at the management end may be quickly verified, and the block header data of the private chain has a relevant signature to prevent forgery.”; block comprising a metadata section (block header includes hash value, block number, timestamp, consensus parameters)) (Examiner notes: The claim does not disclose that the metadata and data sections are separate from each other. Therefore it will be broadly and reasonably interpreted that they may overlap. Examiner asserts that the metadata section is a part of the block header. Examiner suggest amending the limitations to differentiate that the sections are separate from each other to further enhance the scope of the claim))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zheng within the teachings of Bartolucci to include generating a block of a blockchain that includes a header section, a metadata section, and a data section including the group of blockchain transactions because of the analogous concept of validating blocks of a blockchain network using endorsed nodes for authentication. Zheng includes a process in which each block not only includes a header and metadata section but also includes a group of blockchain transactions, this is important because by each block containing a multitude of transactions it further enhances the flexibility and complexity of the blockchain system by being able to validate more than one transaction at a time as well as adds another layer of secure storage and protection because of multiple contents of data being stored in each block. By storing a batch or group of transactions it further defines the capabilities of each record stored and in terms of the validation process creates another criteria for detection of possible comprised or altered records based on the contents of the pool, batch or group of transaction. This maintains the integrity of the system as a whole and allows the users to be assured that not only multiple transactions can be stored but that the verification process is diverse enough to identify valid blocks stored from unauthentic ones based on the group of transactions and identifiable information. 
	However Bartolucci and Zheng do not explicitly teach and transcode the data section of the blockchain block into pixels of an image, wherein the hardware processor is further configured to store the image within a data section of a block of the blockchain.
	Wherein Di Iorio teaches and transcode the data section of the blockchain block into pixels of an image (Par. (0071-0072) “ the distributed ledger computing system and distributed ledger 106. [..] a transaction encoded as an image while securely storing the sensitive key data 320 on signing device 112 [..] receives unsigned transaction data as an encoded image (e.g. a QR code) via the optical input device 120. At 506, the signing device extracts the unsigned transaction data from the encoded image. At 508, the signing device 112 generates signed transaction data by signing the unsigned transaction data with a private key of one or more private key and public key pairs stored on the storage devices 312. At 510, the signing device 112 encodes the signed transaction data as a further encoded image (e.g. a QR code).”; transcode the data section of the blockchain block into pixels of an image (encode the transaction data of the distributed ledger system into an encoded image e.g. QR code)) (Examiner notes: The specification nor the claims describe what the data section includes or is defined as. Examiner suggest amending the claims to differentiate the data section of the blockchain block and the metadata section. Examiner states that by defining what the data section represent as the transcoding of it into a pixel of an image would only further enhance the scope of the claim and move prosecution in a positive direction.)
	wherein the processor is further configured to store the blockchain block with image via the blockchain (Par. (0005) “A transaction signing device, comprising a processor, an optical input device, an optical output device, and a memory each in communication with the processor, the memory storing instructions, which when executed by the processor, configure the device to: store”; hardware processor configured to store)), Par. (0073) “Signing device 112 encodes the signed transaction data as a further encoded image and transmits the further encoded image, [..] the distributed ledger computing system and distributed ledger 106.”; store the blockchain block with the image via the blockchain (transmit the transaction data with encoded image to distributed ledger)), (Par. (0037) “Data store 110 may store distributed ledger data from distributed ledger computing system and distributed ledger 106. It may also store client data related to device 102.”; block with the image via the blockchain (data stored on distributed ledger)))), 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Di Iorio within the teachings of Bartolucci and Zheng to include transcoding the data section of the blockchain block into pixels of an image storing an image within a data section of a block in the blockchain because of the analogous concept of storing data and the implementation of blockchains as an alternative storage to traditional centralized database systems with the decision of peers to decide the access and authentication of other nodes in the network. Di Iorio includes a process in which the data section of the block in a blockchain is transcoded into pixels of an image. This is significant because by transcoding the block in a blockchain into an image it provides an extra layer of security in addition to the validation process of each block. This discourages possible malware attacks or vulnerabilities in the system because of the block in a blockchain being transcoded into pixels that are difficult to decipher. This prevents outsiders from being able to visually make sense, view and then subsequently tamper with the block in a blockchain or stored record because of the pixel format. This leads to transaction not being visible to the public and eliminates forgery or impersonation. By transcoding the block in a blockchain into pixels of an image the system is maintained with high integrity and ensures high confidence in the storage system for the user. Vijayan also includes a process of storing the image in a data section of a block of the blockchain. This is significant because by storing the image in a blockchain it solves the issue of transactions with confidential attributed information stored in a blockchain from being visible to other users and applications. This securely protects the integrity of peers/nodes interacting in the blockchain with concerns of vulnerability and risk. By storing an image only trusted and authenticated peers in the blockchain can later decode and prevents unauthorized entities from outside the system to tamper with transactions in the blocks of the blockchain that for instances could be attributed information correlating to medical records, financial transactions and personal data.
The motivation to combine these references is because by storing the image in the block of a blockchain trust is established in the network and allows peers/nodes to freely interact and communicate without concerns of harm, modification, or impersonation. By implementing this process an extra layer of security is added that protects the confidentiality of transactions in the blockchain and in return safeguards the accessibility by validated peers having control over which entities have authorized access to decode and view the data.


Regarding Dependent Claim 2 (Original), the combination of Bartolucci, Zheng and Di Iorio teach the apparatus of claim 1, Bartolucci further teaches the apparatus of claim 1, wherein the hardware processor is configured to verify that the group of blockchain transactions are endorsed by a consensus of blockchain peers of the blockchain. ((Par. (0049) "Transactions by a node 102 affecting the global ledger are verified by other nodes 102 so that the validity of the global ledger is maintained. The details of implementing and operating a blockchain network, such as one using the Bitcoin protocol, will be appreciated by those ordinarily skilled in the art."; verifying the group of blockchain transactions (validated transactions)). (Par. (0003) "A blockchain is a consensus-based, electronic ledger which is implemented as a computer-based decentralised, distributed system made up of blocks which in turn are made up of transactions"; by a consensus of peers in the blockchain (nodes in the blockchain consensus based)

Regarding Dependent Claim 3 (Original), Bartolucci and Zheng do not explicitly teach the apparatus of claim 1, wherein the hardware processor is configured to encode an entire data section of the block which includes the group of ordered and endorsed storage requests into the image.
Wherein Di Iorio teaches the apparatus of claim 1, wherein the hardware processor is configured to encode an entire data section of the blockchain block which includes the group of blockchain transactions into the image. (Par. (0071-0072) “ the distributed ledger computing system and distributed ledger 106. [..] a transaction encoded as an image while securely storing the sensitive key data 320 on signing device 112 [..] receives unsigned transaction data as an encoded image (e.g. a QR code) via the optical input device 120. At 506, the signing device extracts the unsigned transaction data from the encoded image. At 508, the signing device 112 generates signed transaction data by signing the unsigned transaction data with a private key of one or more private key and public key pairs stored on the storage devices 312. At 510, the signing device 112 encodes the signed transaction data as a further encoded image (e.g. a QR code).”; encode the entire data section of the blockchain block (encode the transaction data of the distributed ledger system into an encoded image e.g. QR code)) , (Par. (0062) “Unsigned transaction data may comprise one or more inputs, and one or more outputs. Each of the one or more inputs may be an output from a previous transaction on the distributed ledger 106.”; blockchain block which includes the group of blockchain transactions (transaction data of a blockchain block includes one or more inputs from previous transactions)), (Par. (0031) “wherein the unsigned transaction data and the signed transaction data are received and transmitted, respectively, as encoded images.”; transaction data encoded into the images))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Di Iorio within the teachings of Bartolucci and Zheng for the reasons discussed in independent claim 1 stated above.


Regarding Dependent Claim 7 (Original), the combination of Bartolucci, Zheng and Di Iorio teach the apparatus of claim 1, Bartolucci further teaches the apparatus of claim 1, wherein the hardware processor is configured to hash a value of a previous block and store the hash of the previous block in a header section of the blockchain block that is independent of the data section of the blockchain block. (Par. (0003) "Each block contains a hash of the previous block so that blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception. Transactions contain small programs known as scripts embedded into their inputs and outputs, which specify how and by whom the outputs of the transactions can be accessed. On the Bitcoin platform, these scripts are written using a stack-based scripting language."; contains hash value of previous block), (Par. (0049) "each of which contains a hash of the previous block in the chain. The global ledger is a distributed ledger and each node 102 may store a complete copy or a partial copy of the global ledger. Transactions by a node 102 affecting the global ledger are verified by other nodes 102 so that the validity of the global ledger is maintained."; store hash of the previous block), (Par. (0054) "Once a peer receives a certain transaction, the peer may not accept future relays of the same transaction; for example, the transaction hash may be stored"; storing of hash), (Par. (0051) 'nodes only download the headers of blocks, and not the transactions within each block. These nodes therefore rely on peers to verify their transactions"; header section of block used corresponding to hash during verification), (Par. (0129) "The node 1000 includes a processor 1002, which may include one or more microprocessors, application specific integrated chips (ASICs), microcontrollers, or similar computer processing devices."; processor)

Regarding Dependent Claim 8 (Original), Bartolucci and Zheng do not explicitly teach the apparatus of claim 1, wherein the hardware processor is further configured to control the network interface to transmit the blockchain block with the encoded image to the blockchain peers of the blockchain.
Wherein Di Iorio teaches the apparatus of claim 1, wherein the hardware processor is further configured to control the network interface to transmit the blockchain block with the image to the blockchain peers of the blockchain. ((Par. (0073) “Signing device 112 encodes the signed transaction data as a further encoded image and transmits the further encoded image, via the optical output device 118, to device 102. Device 102 receives the further encoded image,”; transmits block with image to blockchain peers (transmits transaction data as encoded image to device 102)), (Par. (0036) “Distributed ledger computing system and distributed ledger 106 represent a public blockchain that usually comprises a plurality of computing nodes operating together to provide the blockchain. Examples of such blockchains include the Bitcoin blockchain and the Ethereum™ blockchain. [..]. Distributed ledger 106 comprises many nodes, each with a copy of the ledger and is shown in a simplified manner in FIG. 1.”; plurality of nodes in distributed ledger))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Di Iorio within the teachings of Bartolucci and Zheng for the reasons discussed in independent claim 1 stated above.

	Regarding Claims 9-11 (Original) and Claims 15-16 (Original), claims 9-11 and 15-16 are method claims that recite similar limitations to the apparatus claims of 1-3 and 7-8, and the teachings of Bartolucci, Zheng and Di Iorio address all the limitations discussed in claims 1-3 and 7-8 and are thereby rejected under the same grounds.

Regarding Claims 17-18 (Original), claims 17-18 are non-transitory computer readable medium claims that recite similar limitations to the apparatus claims of 1-3 and 7-8 and the method claims of 9-11 and 15-16 and the teachings of Bartolucci, Zheng and Di Iorio address all the limitations discussed in claims 1-3, 7-11 and 15-16 and are thereby rejected under the same grounds.



Claims 4, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci, et al. (U.S Pub. No. 20200403899, hereinafter referred to as
"Bartolucci"), Zheng et al. (U.S Pub. No. 20210042744, hereinafter referred to as “Zheng") and Di Iorio et al. (U.S Pub. No. 20190354970, hereinafter referred to as " Di Iorio ") in further view of Minkin et al. (DE Pub. No. 102013114279, hereinafter referred to as "Minkin ")

Regarding Dependent Claim 4 (Original), Bartolucci, Zheng and Di Iorio teach the apparatus of claim 1, Bartolucci teaches the apparatus of claim 1, wherein the hardware processor is configured to …. each blockchain transaction …..((Par. (0012) "The node may include a processor, a network interface to provide network connectivity, and memory. The memory may include processor-executable instructions that, when executed by the processor, cause the processor to carry out the operations described above."; processor configured to)), (Par. (0005) "to collect transactions and form them into blocks. The miner then attempts to complete a "proof of work" with respect to the node. Miners throughout the blockchain network compete to be the first to assemble a block of transactions and complete the associated proof of work for that block."; endorsed (validated and proof of work) each blockchain transaction  (block of transactions of a group)).
However Bartolucci, Zheng and Vijayan do not explicitly teach to transcode each … transaction into a different respective subset of pixels in the image.
Wherein Minkin teaches the apparatus of claim 1, wherein the hardware processor is configured to transcode each ….. transaction into a different respective subset of pixels in the image (Page 2 Par. (0031) “The load/store unit 290 is designed to carry out pixel data with multiple scanning of the processing unit 250 If a charging request from the processing unit 250 is received. The load/store unit 290 is further configured to receive processed pixel data with multiple sampling from the processing unit 250 receive and store the pixel data with multiple sampling”; transaction (load/store unit with pixel data corresponding to a request)), (Page 6 Par. (0071) “The load demand unit 585 At least the functions of the previously described charging request unit 185 from. The load demand unit 585 The invention further relates to an analysis unit 500 which can be designed to analyze the pixel data with multiple scanning in order to determine whether”; transaction (load demand unit with charging request corresponding to pixel data)), (Page 2 Par. (0021) “for storing the multiple scan increases according to the number of samples contained in each pixel. If the number of samples per pixel increases, the bandwidth quantity that is consumed for reading, writing and transmitting the pixel data with multiple sampling also increases the pixel data can be encoded with multiple scanning”; transaction (for storing the pixel data)), (Page 8 Par. (0088) “If in the step 603 the charge/storage unit 290 It is determined that the coding state, which is linked to the pixel data with multiple sampling, is not 1 SPP, then determines in the step 606 the charge/storage unit 290 whether the pixel data is associated with multiple sampling with a subset coding state. In the step 616 When the load/store unit 290 by analyzing the pixel data with multiple scanning, that the pixel data can be encoded with multiple scanning in a subset coding state, the coding state is set to a subset, and the corresponding scanning mask per pixel is included in the coding state for each sample subset. In the step 616 The coding state is transmitted to the processing unit 250 together with the data is output for a single scan of each sample subset.”; transcode each transaction into different respective subset of pixels (pixel data that is to be stored is encoded in subset (subset coding state) for each sample subset)), (Page 11 Par. (0117) “all model data for the scene in the block buffer are generated as an image. The contents of the block buffer are then transmitted to a display controller for display on a display device”; in the image (as an image)), (Page 2 Par. (0022) “for storing the pixel data with multiple sampling is reduced and the bandwidth used for reading, writing and transmitting the pixel data with multiple sampling is likewise reduced. Further, in some cases, a processing unit may be configure to process the single scan to generate processed pixel data for the single scan representing processed pixel data with multiple sampling for two or more samples, or even representing all samples of a pixel.”; each transaction (two or more samples corresponding to pixel data that is to be stored)), (Page 6 Par. (0068-0069) “is a subset, data may be stored for a single scan representing pixel data with multiple sampling for all samples in a subset of a multi-sample pixel containing the single scan. The multiple sampling pixel data is analyzed to determine subsets of samples of a multi-sample pixel having the same data when the subset encoding state can be used [..] Each subset contains at least one sample and the encoding state of a subset indicates which samples are contained in a subset for a multiple sample pixel. For example, the subset encoding state may include a sample mask per pixel that indicates the samples of the multi-sample pixel included in the subset.”; different respective subset of pixels (subsets corresponding to per pixel and multi-sampled pixel data))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Minkin within the teachings of Bartolucci, Zheng and Di Iorio to include transcoding each transaction into a different respective subset of pixels in the image because of the analogous concept of storing data as an alternative storage to traditional centralized database systems with the uses on encoding images in a network. Minkin includes a processor that is configured to transcode each transaction into a subsets of pixels in the image. This is significant because by transcoding each storage request into subset of pixels in the image it makes it difficult to visibly identify and view the transactions of the network and discourages attackers attempting to tamper, modify or impersonate with confidential data from successful predicting the contents of the encoded image.
This provides an extra layer of protection for transactions because of the multiple transactions and different subsets of pixels.
The motivation to combine these references is because by transcoding the image into subset of pixels it creates high confidence and credibility in the network that only authorized peers can successfully decode and view the data, this in return promotes freely and secure communication between nodes with assurances that their confidential data that may pertain to medical, financial, and personal data will not be harmed, breached or compromised.

Regarding Claims 12 and 19 (Original), claims 12 and 19 are dependent method and non-transitory computer readable medium claims that recite similar limitations to the apparatus claim 4 and the teachings of Bartolucci, Zheng, Di Iorio and Minkin address all the limitations discussed in claim 4 and are thereby rejected under the same grounds.



Claims 5, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci, et al. (U.S Pub. No. 20200403899, hereinafter referred to as
"Bartolucci"), Zheng et al. (U.S Pub. No. 20210042744, hereinafter referred to as “Zheng") and Di Iorio et al. (U.S Pub. No. 20190354970, hereinafter referred to as " Di Iorio ") in further view of Taima et al. (U.S Pub. No. 20170163841, hereinafter referred to as "Taima")

	Regarding Dependent Claim 5 (Original), the combination of Bartolucci, Zheng and Di Iorio do not explicitly teach the apparatus of claim 1, wherein the image comprises a cyan, magenta, yellow, and key (CMYK) image format which includes at least four different image layers.
Wherein Taima teaches the apparatus of claim 1, wherein the image comprises a cyan, magenta, yellow, and key (CMYK) image format which includes at least four different image layers. (Par. (0077) "the bitmap image data, the printing unit 39 performs a printing process. The printing unit 39 includes: an image forming unit that includes exposing units that perform exposure by emitting laser light in accordance with the bitmap image data, photosensitive drums, charging units, photosensitive member cleaning units, and primary transfer rollers, and forms toner images in the respective colors of CMYK"; image format comprises CMYK)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Taima within the teachings of Bartolucci, Zheng and Di Iorio to include an image comprising a CMYK because of the analogous concept of securely protecting communication by encoding confidential data of users in a network. Taima includes an image that consists of a CMYK format with multiple different image layers. This becomes vital in the encoding process because it makes the confidential data that is encoded harder to decipher with the different layers of images and discourages attackers from gaining access because the data encoded cannot be easily viewed or accessible to users and applications that are not part of the network.
The motivation to combine these references is because by implementing an image format with a CMYK image layers it protects the system as a whole from harmful or malicious attacks and allows the data to be less susceptible to tampering or modifications. This in return creates diversity in the encoding process and allows each image layering to be managed differently from other image layers that lead to peers/nodes in the blockchain distinguishing access to one image layer and denial of access to other layers. This makes the encoding process extremely unpredictable and promotes confidence and high integrity in the network for users.

Regarding Dependent Claims 13 and 20 (Original), claims 13 and 20 are method and non-transitory computer readable medium claims that recite similar limitations to the apparatus of claim 5 and the teachings of Bartolucci, Zheng, Di Iorio and Taima address all the  limitations discussed in claim 5 and are thereby rejected under the same grounds.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Bartolucci, et al. (U.S Pub. No. 20200403899, hereinafter referred to as "Bartolucci"),  Zheng et al. (U.S Pub. No. 20210042744, hereinafter referred to as “Zheng"), Di Iorio et al. (U.S Pub. No. 20190354970, hereinafter referred to as " Di Iorio ") ,Taima et al. (U.S Pub. No. 20170163841, hereinafter referred to as "Taima") and Darnell et al. (U.S Pub. No. 20190378142, hereinafter referred to as "Darnell") in further view of Sharma et al. (U.S Pub. No. 20210407141, hereinafter referred to as "Sharma")

	Regarding Dependent Claim 6 (Original), the combination of Bartolucci, Zheng and Di Iorio do not explicitly teach the apparatus of claim 5, wherein the hardware processor is configured to transcode a blockchain transaction into an image layer of the CMYK image format that is only decodable by a subset of blockchain peers of the blockchain.
	Wherein Darnell teaches the apparatus of claim 5, wherein the hardware processor is configured to transcode a blockchain transaction into an image layer of the ……. image format that is only decodable by a subset of blockchain peers of the blockchain (Par. (0003) "Since a blockchain is a distributed system, before adding a transaction to a blockchain ledger, all peers need to reach a consensus status."; blockchain peers), (Figure 2A labels 204, 206, 208, 210; subset of blockchain peers). (Par. (0033) "The single-use biometric token with limited expiry uses a permissioned blockchain network 116, which is composed of a set of N nodes or peers"; subset of blockchain peers (set of N peers) associated with biometric token), (Par. (0064) "validating a biometric token for a transaction, according to example embodiments. The method may include creating an encoded token, including a user image[ .. ] it can be detected through a decoding module on a server system.,"; encoded token containing image during decoding process), (Par. (0065) "within the image, such as locations of identifiable objects (e.g., eyes and noses of human subjects), shapes of objects (e.g., a binary mask or chaincode of an object in an image), the inertia of an image, a low-pass filtering of an image, the Most Significant Bit of every pixel in a selected color plane (luminance, chrominance, Red, Green, Blue, etc.)"; image format (RGB red green blue image format)), (Par. (0067) "a decoder process decodes the image file to authenticate the user's identity, which extracts the token from the received image. The application or decoder process transfers the token to the server component."; decoding the image associated with and by subset of peers with token))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Darnell within the teachings of Bartolucci, Zheng, Di Iorio and Taima to include transcoding an endorsed storage request into an image layer of the image format that is only decodable by a subset of blockchain peers of the blockchain because of the analogous concept of securely protecting communication by encoding confidential data of users in a network. Darnell includes a process of transcoding the endorsed storage request into an image layer of the CMYK image format and making it only decodable by a subset of blockchain peers. This becomes significant because it only allows access and the ability to decode the image format with the corresponding and select group of peers in the blockchain. This not only securely protects the contents of the transactions by making it not visible to other users but it only allows the data to be decoded and view by endorsed validated and trusted peers in a blockchain. This prevents outside entities attempting to gain access from predicting not only what the image contains but which peer in the blockchain is the intended recipient. This adds deceptive factor in the encoding process and protects the system from harm, tampering and modification to data as its being transmitted and decoded.
The motivation to combine these references is because by only allows access and the ability to decode the image file to subsets of peers in a blockchain network it provides peers/node a set of rules and an extra layers of security by creating a secure channel of communication between the encoder of the data and the decoder of the image that is able to view the contents. This in return leads to a more effective and authenticated encoding process by assuring peer/nodes in the blockchain that not even
blockchain admin can decode the image and only the corresponding subset of peer can have access. This promotes high confidence and levels of integrity to ensure users that no changes have been made to the data and that users can freely interact in the blockchain network securely and highly protected without concerns of risk.
However Bartolucci, Zheng, Di Iorio, Taima and Darnell do not explicitly teach CMYK image format
Wherein Sharma teaches CMYK image format (Par. (0009-0010) “and encoding the encrypted data into the at least one image. [..] ne image comprises embedded merchant data or product data. In non-limiting embodiments, the at least one processor is further programmed or configured to communicate the at least one tokenized image to a second client device”; transcode into image)), (Par. (0057) “the payment token may be encoded into the image data underlying the image 109. This may be done, for example[..]. A payment token may also be encoded into image data using a CMYK color model, as another example. In some examples, color space values associated with an individual pixel or block of pixels may be adjusted based on character values of the payment token.”; CMYK image format)), (Par. (0064) “one or more smart contracts may be utilized in a blockchain network to make a payment using a tokenized image. For example, a node of a blockchain network may process a transaction request including the tokenized image, a merchant identifier, and a user identifier by first decrypting the tokenized image, if it is encrypted, and authenticate both the merchant and the user via public-private key cryptography. In this manner, the tokenized image may be pushed to and stored on the blockchain network to encapsulate various parameters of the transaction and other metadata into one secure package of data. Performing the processing on the blockchain network”; endorsed storage request into an image (blockchain corresponding to transaction request with image))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sharma within the teachings of Bartolucci, Zheng,  Di Iorio, Taima and Darnell to include a CMYK image format because of the analogous concept of securely protecting communication by encoding confidential data of users in a network using a blockchain network. Sharma includes a process in which data from the blockchain transaction is encoded into an image and that the image consists of a CMYK format with multiple different image layers. This becomes vital in the encoding process because it makes the confidential data that is encoded harder to decipher with the different layers of images and discourages attackers from gaining access because the data encoded cannot be easily viewed or accessible to users and applications that are not part of the network.
The motivation to combine these references is because by implementing an image format with a CMYK image layers it protects the system as a whole from harmful or malicious attacks and allows the data to be less susceptible to tampering or modifications. This in return creates diversity in the encoding process and allows each image layering to be managed differently from other image layers that lead to peers/nodes in the blockchain distinguishing access to one image layer and denial of access to other layers. This makes the encoding process extremely unpredictable and promotes confidence and high integrity in the network for users.


Regarding Dependent Claim 14 (Original), claims 14 is a method claim that recite similar limitations to the apparatus of claim 6 and the teachings of Bartolucci, Zheng, Vijayan, Di Iorio,  Taima and Darnell address all the limitations discussed in claim 6 and are thereby rejected under the same grounds.
	

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zachary; Christopher L. (U.S. Pub. No. 20190385269) "EMBEDDING BLOCKCHAIN INFORMATION IN DIGITAL IMAGES". Considered this reference because it addressed the embedding and encoding of digital images in a blockchain.

Griffin; Adam L. (U.S Patent. No. 20200351075) "MUL Tl-LAYERED IMAGE ENCODING FOR DATA BLOCK". Considered this application because it relates to the use of CMYK digital images that are encoded and the use of blockchains, this application has the same inventors and similar claims and specifications.

Tran; Bao (U.S Pub. No. 20180117446) "SMART DEVICE". Considered this application because it addressed the concept of steganography and encoding images while using a blockchain network.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./Examiner, Art Unit 2497

/Jeremy S Duffield/Primary Examiner, Art Unit 2498